Citation Nr: 0033499	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-13 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for skin 
cancer due to exposure to ionizing radiation during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran's had active duty service from March 1951 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim. 

The veteran testified at a personal hearing at the RO in 
September 1999.

A review of the file shows that the veteran applied for a 
nonservice-connected pension May 1993.  This issue has not 
been adjudicated and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.

2.  An unappealed April 1995 RO decision denied service 
connection for basal cell carcinoma due to exposure to 
ionizing radiation.

3.   Evidence added to the record since the April 1995 RO 
decision is of sufficient significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for skin cancer due to 
exposure to ionizing radiation during service.

4.  The veteran's basal cell carcinoma was first manifested 
many years after his discharge from military service and is 
not related to his military service, including exposure to 
radiation during service.

CONCLUSIONS OF LAW

1.  The RO's April 1995 decision, denying a claim for service 
connection for basal cell carcinoma, became final.  38 
U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for skin 
cancer due to exposure to ionizing radiation.  38 U.S.C.A. § 
5108 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).

3.  The veteran's skin cancer was not incurred, directly or 
presumptively, in service or as a result of exposure to 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the RO denied a claim for entitlement to 
service connection for basal cell carcinoma due to exposure 
to ionizing radiation in an April 1995 rating decision.  The 
veteran received written notification of this action by a May 
1995 letter, and was advised of his appellate rights.  The 
veteran did not file a Notice of Disagreement with the April 
1995 rating decision, at any time within the allowable 
period.

Inasmuch as the veteran failed to file a timely appeal of the 
April 1995 rating decision, that action became final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  (The Board is 
cognizant of Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994), wherein it was held that 
de novo adjudication of a claim on essentially the same facts 
as a previously and finally denied claim is permissible where 
an intervening change in law or regulation has created a new 
basis of entitlement to a benefit.  Here, while some of the 
applicable law and regulations have been amended since the 
unappealed 1995 RO decision, the change has not created a new 
basis of entitlement to the benefit sought and, in any event, 
as explained below, as the instant decision reopens the 
veteran's claim, the Board, it will be adjudicated on a de 
novo basis.)  In order to reopen his claims, the veteran must 
present or secure new and material evidence with respect to 
the claim, which has been disallowed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board is obligated to 
review all evidence submitted since the claim was disallowed 
by a final decision and if the Board's decision is favorable 
to the veteran, his claims must be reopened and decided on 
the merits after the duty to assist has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In November 1996, the veteran requested that his claim for 
service connection be reopened with the filing of a private 
physician's statement, opining that the veteran's basal cell 
carcinomas were most likely the result of exposure to heavy 
concentrations of Arsenic 76 and other radioactive materials 
emitted from the Hanford Bomb Manufacturing facility 
(Hanford).  In a March 1997 rating decision, the subject of 
this appeal, the RO denied service connection for skin cancer 
due to exposure to ionizing radiation.  

Following the March 1997 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.    

The Board notes that the provisions of the Act did not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's April 1995 rating decision, the 
evidence of record included: the veteran's service medical 
records; a March 1989 VA examination; a February 1995 
response from the Department of the Air Force, Armstrong 
Laboratory, Brooks Air Force Base (AFB), indicating that they 
had found no external or internal radiation exposure data in 
the Registry on the veteran; private outpatient treatment 
reports from J. F. B., M.D., from April 1988 to March 1989; 
July 1988 and June 1993 reports from L. M. P., Ed.D.; private 
outpatient treatment reports from K. K. D., M.D., from June 
1989 to October 1992; private outpatient treatment reports 
from L. B., M.D., from February 1992 to February 1993; a June 
1993 report from S. M. G., M.D.; an August 1993 statement 
from a private physician, M. R. W., D.C.; an August 1993 
statement from a private physician, C.E.C., III, M.D., 
stating that he had removed basal cell carcinoma from the 
veteran's back in 1985 and again in 1987; a November 1993 
report from B. C. H., M.D.; a December 1993 pathology report, 
diagnosing basal cell carcinoma of the left cheek; a December 
1994 Defense Nuclear Agency report dated December 1994; 
Reports from the Hanford Health Information Network (HHIN) 
received in November and December 1994 and in January and 
March 1995; a June 1994 buddy statement from R. W. W.; and 
various veteran statements with accompanying newspaper and 
newsletter articles.

The evidence associated with the claims file after the RO's 
April 1995 rating decision includes: an August 1996 statement 
from a private physician, E. A. B., M.D., opining that the 
veteran's basal cell carcinomas were most likely the result 
of exposure to heavy concentrations of Arsenic 76 and other 
radioactive materials emitted from Hanford; a March 1998 
report from Radiation Dosimetry Operations at Brooks AFB; 
reports from HHIN received April 1998, April 1999, July and 
October 1999, and February 2000; a January 1999 report from a 
private environmental physician, I. E., M.D.; March 1999 
reports from the Bryn Mawr Skin and Cancer Institute; an 
August 1999 statement from the veteran's physician, V. A. C.-
H., M.D.; testimony from a September 1999 RO hearing; a 
September 1999 report of a magnetic resonance imaging (MRI) 
of the brain; an individual dosage estimate from the Hanford 
Individual Dose Assessment Project received in February 2000; 
an October 1994 Atmospheric Pathway Dosimetry Report, 1944-
1992; a July 1994 Columbia River Pathway Dosimetry Report, 
1944-1992; a May 2000 VA advisory opinion - radiation review 
for the veteran under 38 C.F.R. § 3.311; a Fairchild History; 
a January 1999 Final Report of the Hanford Thyroid Disease 
Study; and various veteran statements including his January 
1998 oral history. 

The records noted above have all been added to the claims 
file since the April 1995 RO denial and are not merely 
cumulative of evidence previously of record.  As these 
records contain the specific post-service notations of basal 
cell carcinomas, with an August 1996 physician's statement 
suggesting a link to exposure to ionizing radiation while in 
service, they bear materially and substantially on the 
question of whether such a disability was incurred in or 
aggravated by service.  Therefore, this evidence is new and 
material, and, in view of Hodge, the veteran's claim for 
service connection for skin cancer due to exposure to 
ionizing radiation is reopened.  As the RO reopened the claim 
and adjudicated it on the merits, the Board may precede with 
its appellate review without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  In addition, certain chronic diseases, such as 
malignant tumors (cancer), may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

As stated earlier, during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the Act 
became effective and is applicable to the appellant's claims.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000); Karnas, 
supra.   In addition to eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for skin 
cancer due to exposure to ionizing radiation have been 
properly developed as an U. S. Air Force report of external 
and internal radiation exposure data in their Registry, an 
individual dosage estimate from the Hanford Dose Assessment 
Project, VA radiation dose estimates and an advisory opinion, 
and various non-VA pathology and treatment records have been 
associated with the file.  

Initially, the Board observes that the veteran's service-
connection claim rests solely on his alleged exposure to 
radiation in service as he had recalled no other exposure to 
radiation.  He does not claim, and the evidence does not 
show, that his basal cell carcinomas began in service or were 
manifested within one year of discharge.   Clinical findings 
for the skin were negative at a March 1989 VA examination.  
Accordingly, the presumption afforded under 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) does not apply.

The veteran essentially contends that his skin cancer is 
related to radiation exposure during service.  He reported 
service in the area of the Hanford site during 1951 and 1952, 
and he asserts that one of his duties as a supply specialist 
was to board the B-29s and B-36s, which carried the atomic 
bombs, and inspect the food service equipment in the bombers.  
The veteran alleges that he was informed that the interiors 
of the bombers were not decontaminated.  He also claims that 
when stationed at Fairchild Air Force he lived across the 
street from an atomic bomb depot and that he was informed 
that the bomb storage areas extended under the road and under 
his barracks.  The veteran filed his initial claim for 
compensation based upon claimed exposure to radiation more 
than forty years after he completed his active military 
service. 

In 1985, the veteran was initially found to have basal cell 
carcinoma on his back, which was removed and reappeared in 
1987.  Later the veteran was found to have basal cell 
carcinoma on his left shoulder and left cheek, which were 
treated by Mohs micrographic surgery in October 1995.  In an 
August 1996 statement, his private physician opined that the 
veteran's carcinomas were most likely the result of exposure 
to heavy concentrations of Arsenic 76 and other radioactive 
materials emitted from Hanford.  

A January 1999 report from a private environmental physician, 
I. E., M.D., done for the VA Ionizing and Radiation Registry, 
showed that the veteran had skin cancer.  March 1999 reports 
from the Bryn Mawr Skin and Cancer Institute show continuing 
treatment for skin cancer and his private physician, Dr. V. 
A. C.-H., in an August 1999 letter, noted that she was aware 
that the veteran was in Hanford and wondered whether his 
exposure to ionizing radiation in the past had had an effect 
on his development of basal cell carcinomas.

A February 1995 letter from the Chief of the Radiation 
Dosimetry Branch at Brooks AFB indicates that they had 
queried the USAF Master Radiation Exposure Registry 
(Registry) for dosimetry data on the veteran and found no 
external or internal radiation (bioassay) exposure data in 
the Registry.  A March 1998 letter from Radiation Dosimetry 
Operations at Brooks AFB confirmed that the veteran was not 
found in the Registry.  

As provided under 38 C.F.R. § 3.311, the RO referred the 
veteran's claim to the Director, VA Compensation and Pension 
Service, who then forwarded the claim to the VA Under 
Secretary for Health.  In May 2000, the VA Chief Public 
Health and Environmental Hazards Officer, the designee for 
the VA Under Secretary for Health indicated that the thyroid 
dose estimate was 0.066 to 0.840 rad with the median estimate 
0.270 rad (using the Iodine 131 estimate provided by the 
Hanford Individual Dose Assessment Project for the veteran); 
that radiation doses to other parts of the body from 
radioiodine were about 0.1 percent of the thyroid dose; that 
the estimated dose to an adult maximum representative 
individual from key radionuclides at the highest impact 
offsite location was less than 0.1 rem effective dose 
equivalent (EDE) during 1951 and less than 0.01 rem EDE 
during 1952 (using the Atmospheric Pathway Dosimetry Report, 
1944-1992); and that the estimated dose for a maximum 
representative individual at Ringold, Washington was less 
than 0.050 rem EDE per year for 1951 and 1952 (using the 
Columbia River Pathway Dosimetry Report, 1944-1992).  The 
opinion noted that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) does not provide 
screening doses for skin cancer but that skin cancer usually 
has been attributed to ionizing radiation at high doses, for 
example, several hundred rads; that excess numbers of basal 
cell carcinomas have been reported in skin which received 
estimated doses of 9-12 rads in margins of irradiated areas 
and that an increased risk for basal cell carcinoma has been 
seen in atomic bomb survivors.  In light of the above, the 
officer opined that it was unlikely that the veteran's basal 
cell skin cancer could be attributed to exposure to ionizing 
radiation in service.  The VA Director of  Compensation and 
Pension Service concurred, concluding that there was no 
reasonable possibility that the veteran's skin cancer was the 
result of exposure to ionizing radiation.

At the September 1999 RO hearing, the veteran testified that, 
although he had skin eruptions five or six years after 
discharge, he was not diagnosed with cancer until about 25 
years ago; that his facial skin cancers were surgically 
removed 3 years ago; that there were many iodine leaks from 
Hanford; and that he was directly downwind from Hanford and 
so was likely exposed.  Towards the end of the hearing the 
veteran stated that he started to notice his skin lesions 
about 15 years ago. 

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) the Court held 
that service connection for disabilities claimed to be due to 
ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).   

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. 
§ 3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).
A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II, which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from 
August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

Turning to the evidence, the relevant clinical records show 
that the veteran has been treated for basal cell carcinoma, 
which is a type of skin cancer that is not afforded the 
presumption under 38 C.F.R. § 3.309(d).  The Board notes that 
the veteran testified that he believed he was diagnosed with 
melanoma.  There is no medical or laboratory evidence of 
melanoma but, in any event, 38 C.F.R. § 3.309(d) does not 
list any type of skin cancer, to include basal cell carcinoma 
and melanoma. 

The Board next turns to consideration under 38 C.F.R. § 
3.311.  This regulation provides instruction on the 
development of claims based on exposure to ionizing radiation 
and does not refer to any other types of radiation exposure.  
Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc). 

In accordance with the procedures established for 
adjudicating claims based on exposure to ionizing radiation, 
the RO obtained an individual dose assessment provided by the 
Hanford Individual Dose Assessment Project and a VA medical 
advisory opinion relying on that individual assessment.  In 
May 2000, the VA Chief of Public Health and Environmental 
Hazards Officer concluded that the veteran had been exposed 
to a dosage of less than one rem.  In light of the estimated 
dosage, the officer opined that it was unlikely that the 
veteran's multiple basal cell carcinomas could be attributed 
to exposure to ionizing radiation in service.  In May 19, 
2000, the VA Director of Compensation and Pension Service 
stated that he had received and reviewed the opinion from the 
Under Secretary of Health.  He noted that the Under Secretary 
advised that it was unlikely that there was an association 
between the veteran's cancer and service.  The opinion was 
that there was no reasonable possibility that the veteran's 
skin cancer was the result of exposure to radiation in 
service.  The veteran is advised that he always has the 
option of submitting his own dosage estimate from a competent 
"credible source," as defined at 38 C.F.R. § 3.311(a)(3)(ii).  
Nothing from the veteran offers an alternative dose from a 
credible source.  38 C.F.R. § 3.311(a).

The Board observes that the veteran testified that he has 
been treated for multiple basal cell carcinomas and that the 
medical records since 1985 showed removal of multiple basal 
skin cancers.  The absence of any additional treatment 
records which may exist beyond those that have already been 
associated with the claims file does not, in the Board's 
opinion, pose any potential for prejudice to the veteran 
since the fact that the veteran suffers from multiple basal 
cell carcinomas is not in dispute; there is ample medical 
evidence of skin cancer, which has been considered by the 
Chief of the Public Health and Environmental Hazards Officer.

Moreover, the Board acknowledges that the veteran has 
submitted various reports from HHIN in support of his claim.  
Generally, "an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive' to 
serve his claim in any meaningful way.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirements of medical 
evidence of nexus.)  

The Board also notes that the veteran testified that his 
current physician, Dr. V. A. C.-H., told him that his basal 
cell carcinomas resulted from his exposure at Hanford.  
However, that physician, in her August 1999 statement, noted 
that the veteran was in Hanford and wondered whether his 
exposure had had an effect on the development of the 
veteran's carcinomas.  The claimant's assertions about what 
he was told by a treating physician are too remote and 
attenuated to constitute medical evidence that would support 
his claim.  See Robinnette v. Brown, 8 Vet. App. 69 (1995).
     
In sum, while the Board has considered the August 1996 
medical opinion and HHIN literature in the record, the Board 
finds that the opinion of VA's Under Secretary of Health, 
relying on the Hanford Individual Dose Assessment Project and 
the atmospheric pathway dosimetry and Columbia River pathway 
reports, is more persuasive.  These dose estimates and 
opinion are specific to the veteran and to Hanford and are 
based on significant research and study of the effects of 
radiation from Hanford.  Dr. E. A. B.'s statement is more 
general in nature and does not appear to be based on an 
analysis of the facts and circumstances of this particular 
case in terms of the veteran's actual time of exposure to 
radiation.  The reports from Chief of Public Health and 
Environmental Hazards Officer and the Director of 
Compensation and Pension Services, on the other hand, are 
more definitive, conceding that excessive exposure to 
ionizing radiation could cause basal cell carcinoma but 
concluding that the level of radiation to which the veteran 
was subjected  was too low to have caused his skin cancer.  
The Board believes the VA medical opinion should be afforded 
greater weight under the circumstances as it is more thorough 
in nature and quite specific to the facts relating to central 
issue in this appeal.  

The veteran's skin carcinoma was first manifested many years 
after his discharge from military service and the 
preponderance of the evidence is against the claim that it is 
related his exposure to ionizing radiation during service.  
Accordingly, service connection for skin cancer is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been presented, the claim 
for service connection for skin cancer due to exposure to 
ionizing radiation is reopened.

Service connection for skin cancer, to include as due to 
exposure to ionizing radiation, is denied



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

